FILED

UNITED STATES DISTRICT COURT January 02, 2020
EASTERN DISTRICT OF CALIFORNIA

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF
CALIFORNIA cz}.

1.

 

UNITED STATES OF AMERICA, Case No. 2:19-cr-00234-KJM
Plaintiff,

V. ORDER FOR RELEASE OF
PERSON IN CUSTODY
DANIEL ANDREW WALKER,

Defendant.

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release DANIEL ANDREW WALKER ,
Case No. 2:19-cr-00234-KJM_ Charge 18 U.S.C. § 922(q)(1)18 U.S.C. § 922(g)(1) ,
from custody for the following reasons:
Release on Personal Recognizance

Bail Posted in the Sum of $

 

X Unsecured Appearance Bond $ 50,000

 

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety
_____ Corporate Surety Bail Bond
(Other): Pretrial conditions as stated on the record.
X The defendant shall be released on January 3, 2020 at

9:00am to Pretrial Service Officer.

 

Issued at Sacramento, California on January 02, 2020 at 2:24
N

By: @27 br

Magistrate Judge Allison Claire
